DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 3rd, 2022 have been fully considered but they are not persuasive.
Applicant argues that Frankel does not include a flat face and a curved face.  The Examiner respectfully disagrees with this assertion.  As outlined above in the annotated figure, Frankel discloses that the face of the adapter portion has a flat face when viewed in cross-section and has a curved face on another portion when viewed along the longitudinal axis of the device for drilling into bone.  As a result, Applicant’s arguments are not found persuasive to overcome the rejection of record.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 	The disclosure of the prior-filed application, Application No. 29/673,291 and 29/696,644, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In specific, the above applications fail to provide support for at least: th, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-12 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankel et al. (US 2005/0107800).
Regarding claim 1, Frankel et al. disclose a device for drilling into bone, having a luer portion (118) comprising a luer thread (¶37, figures 1, 6); a bit portion (108) rigidly coupled to the luer portion, the bit portion configured to be detachably coupled to a bit driver (e.g. 124); an adapter portion (see figure below) rigidly coupled to the bit portion, the adapter portion comprising a flat face (see figure below) and a curved face (see figure below); a drilling portion (see figure below) rigidly coupled to the adapter portion, the drilling portion comprising a flute (106), the flute configured to create a hole in the bone (¶31); and a channel (112) having an open proximal end (@116) and an open distal end (see figure below), the channel extending entirely through the luer portion, the bit portion, the adapter portion, and drilling portion (figure 2). 	Regarding claim 2, Frankel et al. disclose the channel is configured to receive a guidewire (¶34).e.g. 160) from the inlet portal to the outlet portal for delivery of the substance to the bone (figures 2, 13b-13c). 	Regarding claim 5, Frankel et al. disclose the luer portion is configured to be detachably coupled to a substance delivery device (e.g. 158, figure 13b-13c).  	Regarding claim 6, Frankel et al. disclose the substance delivery device is configured to deliver a flowable biologic (160, figure 13c, ¶61). 	Regarding claim 7, Frankel et al. disclose the substance delivery device is configured to deliver a bone void filler (160, figures 13b-13c, ¶61). 	Regarding claim 8, Frankel et al. disclose the bit portion further comprises at least one hex bit (¶32) configured to be detachably coupled to a hex bit driver (124, figures 12e-13a). 	Regarding claim 9, Frankel et al. disclose the adapter portion further comprises a tapered section (see figure below).  	Regarding claim 11, Frankel et al. disclose the device is configured to take a biopsy sample from the bone (if one were to use the syringe to suction material or attach a suction device to the luer portion). 	Regarding claim 12, Frankel et al. disclose the device is configured to remove substance from the interior of the bone (if one were to use the syringe to suction material or attach a suction device to the luer portion).

    PNG
    media_image1.png
    215
    785
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. (US 2005/0107800) in view of Lintula et al. (US 2018/0243018).
Regarding claim 23, Frankel et al. disclose the claimed invention except for the flat face of the adapter portion is parallel to a flat face of the bit portion. 	Lintula et al. disclose a device for drilling into body (250, figures 15-18) having a bit portion (270) with a flat face (274 or 276) and an adapter portion (252) with a flat face (260) which is parallel to the flat face of the bit portion (figures 15-18) as the flat portion on the adapter portion permits alignment with an instrument for rotation (¶131) and the flat surface of the bit portion for engagement with a coupling element (¶146).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the device for drilling into a body to have the flat face of the adapter portion is parallel to a flat face of the bit portion as taught by Lintula et al. .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775